PER CURIAM.
Epitomized Opinion
Petition alleged that Bowden, through his agent Fike, employed Meade to prepare a certificate of title for certain property, showing' all incumbrances against it; that Meade was negligent in that he made to Pike a report purporting to show all incumbrances, when in fact there was, a subsisting mechanic’s lien against it; tha-t Bowden purchased the property, discovered the, lien and notified Meade who agreed to pay off the lien in discharge of his liability as abstractor, if Bowden would secure consent of lien holder to accept monthly payment. Bowden did this and notified Meade, who then repudiated the agreement. The Common Pleas Court sustained Meade’s demurrer to the petition. This was assigned as error. The Court of Appeals in reversing the judgment held:
1. Sufficient facts are alleged to disclose _ that Boowde? under color of right asserted a claim in good fa ih against Meade and that there was suf-ficients nsideration to support a compromise agreement.
2. If a contract is made by an agrent, the agency may be established by parole testimony notwithstanding the agent may have contracted in. his own name wtihout disclosing his agency or the name of his principal, and the principal may maintain an action in his own name to recover damages for bleach of such contract, 22 OS. 61.